Corrected Notice of Allowbility 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action supplements the Notice of Allowability mailed out on 12/22/20 to correct a typographic error made by the examiner on the number of claims allowed in the PTO-37.
Claims 1-20 are under examination.

Allowable Subject Matter
4.	Claims 1-20 are remained allowed.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469